Citation Nr: 0928167	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-01 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an earlier effective date, earlier than 
January 2006, for the grant of total disability evaluation 
for compensation purposes based on individual unemployability 
(TDIU).

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for gastrointestinal 
disorder to include diverticular disease and abdominal pain.

3.  Entitlement to service connection for gastrointestinal 
disorder to include diverticular disease and abdominal pain.

4.  Entitlement to service connection for temporomandibular 
joint syndrome (TMJ), to include as secondary to the service 
connected posttraumatic stress disorder (PTSD) and headaches.

5.  Recognition of a claim for TDIU.

6.  Entitlement to service connection for duodenal ulcer, 
peptic ulcer, gastritis and duodenitis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from January 1965 to July 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The issues of what is the effective date for the grant of 
TDIU and entitlement to service connection for 
gastrointestinal disorder to include diverticular disease and 
abdominal pain, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for abdominal disorder was denied by 
the RO in a decision of June 2004.  The appellant was 
informed of the decision and he did not appeal the decision 
with regards to this issue.

2.  The evidence submitted since the RO's June 2004 decision 
is relevant and probative of the issue at hand.

3.  TMJ was aggravated by PTSD.

4.  Prior to January 10, 2006, the appellant had submitted a 
claim for service connection for posttraumatic stress 
disorder, had requested the highest possible rating and had 
submitted evidence of unemployability. 


CONCLUSIONS OF LAW

1.  The June 2004 decision, which denied service connection 
for an abdominal disorder, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  The evidence received since the June 2004 decision, which 
denied service connection for an abdominal disorder, is new 
and material, and the claim is reopened.  38 U.S.C.A. §§ 
5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  TMJ is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310 (2008).

4.  The criteria for a claim for TDIU prior to January 10, 
2006 have been met.  38 C.F.R. §§ 3.155(a) (2008); Roberson 
v. Principi, 251 F.3d 1378 (2001); VAOPGCPREC 12- 2001 (July 
6, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the appellant's claim to entitlement to 
service connection for a gastrointestinal disorder is being 
reopened.  Furthermore, the claim for service connection for 
TMJ is being granted and the claim for an earlier effective 
date for TDIU is being partially granted.  As such, any 
deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Legal Criteria and Analysis
A.  New and Material

Service connection for an abdominal disorder was denied in a 
June 2004 rating decision on the basis that while the 
appellant had been diagnosed with irritable bowel syndrome, 
there was no nexus to service, and that there was no 
diagnosis of diverticular disease.  The appellant did not 
appeal the decision and it became final.

At the time of the decision, the record included service 
treatment records; VA outpatient treatment records showing 
complaints of and treatment for abdominal pain; and a VA 
examination report of August 2003 showing a diagnosis of 
irritable bowel syndrome vs. diverticular disease, with an 
opinion that abdominal pain is not likely to be aggravated by 
PTSD and that it is more likely that the appellant's 
abdominal pain is related to low fiber in his diet.  

Submitted since the RO's June 2004  decision are numerous 
private medical treatment records showing a diagnosis of 
peptic ulcer and gastritis, and VA outpatient treatment 
records showing a diagnosis of diverticular disease and 
diverticulosis; and a VA examination report of February 2006 
with an opinion that the appellant's abdominal pain is less 
likely as not caused by or related to the appellant's 
military service.  

The RO's June 2004 decision is final based upon the evidence 
then of record.  A prior final decision will be reopened if 
new and material evidence is submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was 
evidence of an irritable bowel syndrome, but no evidence of 
diverticular disease.  Since that determination the appellant 
has introduced evidence of a diagnosis of diverticular 
disease.  This evidence is relevant and probative to the 
issue at hand.  The evidence clearly cures the evidentiary 
defect that existed at the time of the prior decision.  See 
38 C.F.R. § 3.156.  Based upon the reason for the prior 
denial, the additional evidence is new and material and the 
claim is reopened. 

B.  Service Connection

In this case, the appellant seeks service connection for TMJ 
as secondary to the service connected PTSD.  He alleges that 
his TMJ was caused by his service connected PTSD.  

At the outset the Board notes that it is not argued, and the 
evidence does not show, that TMJ was manifested in service.  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.   Thus, in this case, in order to warrant 
service connection for TMJ on a secondary basis, the evidence 
must show that it was caused or aggravated by a service-
connected disease or injury.  

The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  The amendment is to be applied 
prospectively, it is not for application in the present 
claim.  

After a careful review of the evidence of record, the Board 
finds that service connection for TMJ is warranted.  

A VA dental examination report of September 2003 notes that 
the appellant reported he noticed jaw pain in the mid 1970s.  
He reported being diagnosed with TMJ in the 1980s.  He also 
reported that while he is in stress he clenches his teeth 
more and the pain increases.  He was diagnosed with TMJ.  The 
examiner opined that it did not appear that the appellant's 
TMJ began while the appellant was in service; and, that it is 
not known if the appellant's TMJ dysfunction is related to 
stress from PTSD.

In an August 2006 letter, the appellant's private dentist 
stated that he had treated the appellant from 1981 to 2005 
and throughout that time the appellant has had TMJ.  In his 
opinion, the TMJ symptoms are related to stress and 
clenching.  

A VA examination report of November 2007 notes that the 
examiner opined that it is more likely than not that the 
chronicity and severity of the appellant's PTSD was a 
contributing factor to TMJ since it includes overactive 
autonomic and sympathetic systems.  

A VA dental examination report of February 2008 notes that 
the appellant reported he was clenching and grinding his 
teeth after service.  He denied any injury to his jaw, head 
or neck.  He reported he grinds his teeth daily both during 
the day and at night.  He was diagnosed with myofascial pain 
syndrome.  The examiner opined that it was impossible to tell 
whether the appellant's PTSD from when he was in service 
contributed to his current TMJ pain.  

After a careful review of the evidence of record, the Board 
finds that service connection for TMJ is warranted.  

The Board notes that there are several medical opinions of 
record.  The VA medical opinion of September 2003 states that 
it is not known if the appellant's TMJ is related to stress 
from the service connected PTSD.  Similarly, A VA medical 
opinion of February 2008 states that it is impossible to tell 
whether the appellant's PTSD from when he was in service 
contributed to his current TMJ pain.  These opinions amount 
to statements that an opinion cannot be rendered and 
therefore are not negative evidence against the appellant.  
On the other hand, there are two medical opinions which are 
in favor of the appellant's claim.  In an August 2006 letter, 
the appellant's private dentist stated that the appellant's 
TMJ symptoms are related to stress.  Moreover, in a VA 
medical opinion of November 2007, the examiner opined that 
the appellant's PTSD was a contributing factor to TMJ since 
it includes overactive autonomic and sympathetic systems.  
The Board finds these opinions to be reliable and affords 
them great probative value. 

While the private dentist did not state that the appellant's 
TMJ was related to PTSD, he did state it was related to 
stress.  VA outpatient records clearly show that the 
appellant's PTSD was a cause of his stress.  Moreover, this 
opinion was provided by a specialist who had been treating 
the appellant for over two decades.  Therefore, the opinion 
is reliable.  Most convincing is the November 2007 VA opinion 
where the examiner stated that the appellant's PTSD was a 
contributing factor to TMJ since it includes overactive 
autonomic and sympathetic systems.  The opinion was provided 
after an examination of the appellant, a review of the claims 
file, after obtaining a detailed history from the appellant, 
and provided a reasoning for the opinion.  Therefore, the 
Board finds it to be reliable and of great probative value.

Therefore, the Board finds that there is no doubt to be 
resolved.  Service connection for TMJ is granted.

C.  Recognition of a claim for TDIU

The Board notes that once a veteran: (1) submits evidence of 
a medical disability; (2) makes a claim for the highest 
rating possible; and (3) submits evidence of unemployability, 
the requirement in 38 C.F.R. § 3.155(a) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a TDIU 
rating.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); see also VAOPGCPREC 12- 2001 (July 6, 2001).  In other 
words, once a veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible, 
and additionally submits evidence of unemployability, the VA 
must consider total disability based on individual 
unemployability.  Roberson, supra.

In the present case, TDIU has been granted effective January 
10, 2006.  The RO assigned the January 2006 date based on the 
date of the receipt of the formal claim for TDIU.  However, a 
review of the record reveals that the issue of TDIU was 
raised by the record prior to January 10, 2006.  
Specifically, the record shows that the appellant filed for 
service connection for PTSD in January 2003.  At the VA 
examination of August 2003, the examiner noted that the 
appellant had to retire early due to the increased 
anxiety/agitation and violent thoughts he is having 
associated with his PTSD.  This was noted under Axis V.  
Therefore, the Board finds that the requirements under 
Roberson, supra, for an informal claim for TDIU had been met 
in 2003.  The Board notes that while the claim filed in 
January 2003 was a claim for service connection and not for 
an increased rating, by applying for service connection, the 
appellant also made a claim for the highest rating possible.  

In sum, the evidence shows that as early as 2003, the 
appellant had presented evidence of a disability, had 
requested the highest possible rating and had submitted 
evidence of unemployability.  Therefore, the Board finds that 
there was an informal claim pending for TDIU as of 2003 and 
to this extent, the appeal is granted.  

However, there is not enough evidence in the record to 
determine the exact date of entitlement.  While there is 
evidence that the appellant was unemployed as of 2003, the 
record does not contain a detailed employment history 
including exact dates of employment.  Therefore, the 
assignment of the appropriate date for the grant of TDIU will 
be addressed in the Remand portion of the decision.  


ORDER

The application to reopen the claim for service connection 
for an abdominal disorder is granted.

Service connection for TMJ is granted.  

Recognition of a claim for TDIU prior to January 10, 2006 is 
granted.  




REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

In the present case, private treatment records of February 
1989 show a diagnosis of possible duodenal ulcer; and records 
of March 1989 show a diagnosis of peptic ulcer disease.  A 
March 1989 letter from the appellant's physician states that 
the appellant had been hospitalized with acute bleeding 
ulcers.  A VA examination report of February 2006 shows a 
diagnosis of diverticular disease.  VA outpatient treatment 
records of February 2007 show a diagnosis of gastritis and 
duodenitis.  A colonoscopy of February 2007 shows a diagnosis 
of diverticulosis.  VA outpatient treatment records of March 
2007 show a diagnosis of diverticular disease.  

A VA examination report of February 2006 contains an opinion 
as to whether there is a nexus between the appellant's 
abdominal pain and service.  However, the opinion does not 
specifically address the abdominal disorders with which the 
appellant has been diagnosed.  Furthermore, the Board notes 
that the appellant has alleged that his abdominal disorder, 
to include diverticular disease and abdominal pain, is 
related to his service connected PTSD.  The opinion of 
February 2006 does not address the relationship between any 
of the diagnosed abdominal disorders and PTSD.  A VA 
examination is necessary to properly determine the abdominal 
disorders the appellant currently has and an opinion is 
necessary regarding the etiology of any abdominal disorder 
present and service, or whether there is any relationship to 
the service connected PTSD.

Moreover, the Court has held that a claim involving a newly 
diagnosed disorder, whether or not medically related to a 
previously considered disorder, cannot be considered to be 
the same claim when the newly diagnosed disorder had not been 
considered by adjudicators in a previous decision.  See 
Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996).  
Therefore, claims based upon distinctly and properly 
diagnosed diseases or injuries cannot be considered the same 
claim.  See Id.; Boggs v. Peake, 520 F.3d 1330 (2008). 

In the present case, service connection for an abdominal 
disorder, specifically, diverticular disease and irritable 
bowel syndrome was denied in a rating decision of June 2004.  
As noted above, private treatment records and outpatient VA 
treatment records dated between 1989 and 2007 received after 
the June 2004 rating decision, show diagnoses of peptic 
ulcer, possible duodenal ulcer, acute bleeding ulcers, 
gastritis and duodenitis.  This constitutes a new claim for 
service connection for these disabilities. Therefore, the RO 
must adjudicate the claim and issue a rating decision.

Regarding the appropriate effective date for the grant of 
TDIU, as noted above, the Board has found that there was a 
claim for TDIU prior to January 10, 2006.  However, the 
record does not contain the evidence necessary to establish 
the appropriate date for the grant of TDIU.  As previously 
noted, the record establishes that the appellant may not have 
worked since 2003.  However, the exact dates of employment 
are not of record.  An employment history with exact dates of 
employment to include month and day, is necessary to properly 
assign an effective date for the grant of TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a 
VA examination to identify any abdominal 
disorder(s) currently present.  The 
examiner should note the prior diagnoses 
of duodenal ulcer, gastritis, 
diverticular disease, irritable bowel 
syndrome and duodenitis and confirm or 
rule out said diagnoses.  The examiner 
should determine the most likely 
etiology of any abdominal disorder 
confirmed.  The examiner should 
specifically comment as to whether it is 
as likely as not (i.e., to at least a 
50-50 degree of probability) that any 
abdominal disorder present is related to 
service or whether such etiology is 
unlikely (i.e., less than a 50-50 
probability).  The examiner should also 
opine as to whether it is as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that any abdominal disorder 
currently diagnosed was caused or 
aggravated beyond its natural 
progression by the appellant's service 
connected PTSD, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  
The claims folder should be made 
available to the examiner.  It is 
requested that reasoning be afforded in 
support of any opinion provided.  

2.  After the above development has been 
completed, the RO should adjudicate the 
claim for service connection for peptic 
ulcer, duodenal ulcer, gastritis and 
duodenitis and issue a rating decision.  

3.  The RO should forward an appropriate 
form and request that he return the form 
providing a complete employment history 
prior to January 10, 2006.  The RO 
should request that the appellant 
provide exact dates of employment, 
including month, day and year.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


